COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges Beales and Athey
              Argued by videoconference


              MICHAEL R. MOLLENHAUER
                                                                         MEMORANDUM OPINION* BY
              v.     Record No. 0826-20-2                             CHIEF JUDGE MARLA GRAFF DECKER
                                                                                  JULY 6, 2021
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF DINWIDDIE COUNTY
                                                Paul W. Cella, Judge

                               Richmond A. Wollstein (The Elliott Law Firm, on briefs), for
                               appellant.

                               Rachel L. Yates, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on briefs), for appellee.


                     Michael R. Mollenhauer appeals his conviction of child cruelty in violation of Code

              § 40.1-103. On appeal, he contends that the portion of the statute under which he was convicted

              is unconstitutionally vague. We hold that the record does not establish good cause for the

              appellant’s failure to make a timely pre-trial challenge to the constitutionality of Code

              § 40.1-103. Consequently, we affirm the conviction without reaching the merits of his claim.1




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       To the extent that the wording of the appellant’s single assignment of error could be
              construed to include a sufficiency argument, we do not consider that issue. At the petition stage,
              the appellant raised a separate assignment of error challenging the sufficiency of the evidence,
              limited to whether it proved that the charged offense occurred during the time period alleged in
              the indictment. That assignment of error was denied. See Mollenhauer v. Commonwealth, No.
              0826-20-2 (Va. Ct. App. Dec. 7, 2020) (unpublished order). Additionally, the appellant’s brief
              addresses only the vagueness claim. See Rule 5A:20(e). Consequently, the only issue currently
              before the Court is the constitutional one.
                                         I. BACKGROUND2

         The victim, S.M., is one of four children of Robert Mollenhauer. In October 2016, when

S.M. was three years old, Robert and his children began living with Robert’s parents, Michael

Mollenhauer (the appellant) and Christina Mollenhauer. The appellant and Christina helped

Robert care for S.M. and her siblings.

         In 2017 and again in 2018, different childcare and school officials contacted the

Dinwiddie County Department of Social Services (DSS) due to concerns about S.M.

Information gathered during the investigation that ensued was wide ranging. It revealed in part

that the family restricted S.M.’s access to food and kept her locked in a cage-like enclosure at

night.

         The investigation further showed that the appellant built the cage-like enclosure in which

S.M. slept at least five nights per week. The appellant and Christina “explain[ed] the necessity”

for the cage to Robert. The appellant characterized the enclosure as a special-needs bed and said

that he made it, instead of buying one, to save money.

         On September 6, 2018, Donna Harrison, an investigator for DSS’s Child Protective

Services division (CPS), visited the Mollenhauer home. Harrison was permitted to see S.M.’s

sleeping enclosure, which she described as “a cage” located “in a closet with a curtain.” The

base was the standard size for a crib, but it had been shortened and had a “top” made of “two by

fours.” The cage was “no more than . . . about three feet” tall and was shorter in height than

S.M. It had slats and a door with a latching mechanism and contained “a mattress that didn’t

have any padding or covering.” The cage also had “a drainage hole.” Beneath it was a scrap of



         2
           “Under well-settled principles of appellate review, we consider the evidence presented
at trial in the light most favorable to the Commonwealth, the prevailing party below.” Camp v.
Commonwealth, 68 Va. App. 694, 698 (2018) (quoting Smallwood v. Commonwealth, 278 Va.
625, 629 (2009)).
                                                 -2-
linoleum covered with baking soda, which Christina stated “was to [reduce] the smell from

[S.M.] urinating and defecating on herself while in that area.”

       Both the appellant and Christina said that the enclosure was locked at night and that S.M.

slept in it because of her bad behavior. They asserted that the cage was necessary to prevent

S.M. from “steal[ing] food,” getting “into the garbage” and “everything,” and “bothering

everybody.”

       Juxtaposed with the reports of S.M.’s family members that she was a “bad” child was

information from teachers, daycare providers, and others that S.M. was sweet, smart, and

well-behaved. They indicated that S.M. had occasional bowel and bladder control issues but

described these as minor potty-training issues that improved over time.

       As a result of Harrison’s observations during the home visit, she immediately removed

S.M. from the home. While S.M. was with Harrison, she was polite, pleasant, and able to go to

the bathroom on her own.

       A subsequent evaluation performed by Dr. Robin Foster, medical director of the child

protection team for Virginia Commonwealth University Health Systems, concluded that S.M.

suffered from a failure to thrive that resulted from the limitations placed on her food intake prior

to the removal from the Mollenhauer home. Dr. Foster also concluded that S.M.’s history and

medical records were “consistent with [a] medical diagnosis of child torture” because the

evidence “m[et] all of the most common criteria” for that diagnosis. Foster noted that the child

exhibited soft tissue injuries of a type inconsistent with those typically incurred by young

children during play, was physically restrained and isolated by being kept in the enclosure, was

socially isolated, and was deprived of food. Dr. Foster also pointed out that children undergoing

physical and psychological trauma tend to “become very anxious,” which sometimes causes

symptoms of regression, including bedwetting and soiling themselves. She further noted based

                                                -3-
on her team’s examination of S.M. shortly after her removal, as well as during a later evaluation

after she had been in foster care for eight months, that S.M. was not manifesting any behavior

that would “warrant . . . restrain[ing her in a] . . . box.”

        Consistent with the evidence at trial as outlined above, the appellant and Christina were

charged with child cruelty in violation of Code § 40.1-103.3 The indictments tracked the

language of Code § 40.1-103, which proscribes “caus[ing] or permit[ting]” any of three types of

behavior toward a child in his or her custody. The two were tried jointly but were represented by

different attorneys.

        Neither the appellant nor Christina made a pre-trial motion challenging the

constitutionality of any portion of Code § 40.1-103. During trial, they made motions to strike

based on Commonwealth v. Carter, 21 Va. App. 150 (1995), noting that it held

unconstitutionally vague the portion of Code § 40.1-103 prohibiting a child’s custodian from

allowing the child to be placed in a situation that “may” endanger his or her “life, health, [or]

morals.” Counsel did not argue that other portions of the statute were unconstitutional. The

circuit court denied the motions to strike. In closing argument, the appellant’s counsel made no

additional reference to the constitutionality of the statute.

        After hearing the evidence, the circuit court found both the appellant and Christina guilty

of one count each of violating Code § 40.1-103. The judge reasoned that S.M.’s “sleeping

enclosure” was not “a bona fide special-needs bed” and was instead a “pen or cage.” He further

noted evidence “that the child was kept locked in it at night and that both defendants knew that

and permitted it” during the 2018 time frame set out in the indictment. In finding the appellant



        3
         The behavior was alleged to have occurred in 2018. Both parties were charged with an
additional count of violating Code § 40.1-103 based on events alleged to have occurred in 2017
and early 2018. The circuit court acquitted them of the earlier violations. It also acquitted them
of two counts each of child abuse in violation of Code § 18.2-371.1.
                                               -4-
and Christina guilty, the judge addressed the statute’s “may” clause, again noting that this part of

the statute had been held unconstitutional. The judge confirmed that the “rest of the statute,”

specifically the third part, which “deal[t] with caus[ing] or permit[ting the] child to be . . .

tortured . . . or cruelly treated,” remained valid. He further found that “having the child locked in

th[e] pen [all] night me[t] th[e] criteria . . . of being tortured and cruelly treated.”

        Following trial, the appellant and Christina filed a joint written motion to set aside the

verdict. The motion did not challenge the constitutionality of any portion of Code § 40.1-103. It

raised only claims of “actual innocence” and “lack of evidence.” The appellant noted that the

statute did not define torture and argued that the Commonwealth’s evidence did not meet the

dictionary definition of the term. He further contended that the evidence did not prove a

violation of Code § 40.1-103 in any other way, including through “cruel[] treat[ment].” On that

basis, the appellant asked the court to set aside the verdict against him.

        The appellant and Christina subsequently provided oral argument on their post-trial

motions. At that hearing, for the first time, counsel for the appellant argued in part that the third

clause of Code § 40.1-103 was unconstitutionally vague because it did not define “torture[d]” or

“cruelly treated.”

        In denying the motions, the judge “acknowledge[d] . . . room for debate about th[e]

statute” due to the lack of “statutory definitions of the term[s] torture[d and] . . . cruelly treated.”

He noted his “previous finding . . . that the fact that [S.M.] was kept in th[e] enclosure was

sufficient to prove that [she] was tortured or cruelly treated.” The judge indicated that he

“st[ood] by that finding” and was “not prepared to declare the statute unconstitutional.”

Consequently, he denied the motions.

        The court sentenced the appellant and Christina each to five years in prison and

suspended both sentences conditioned upon five years of good behavior.

                                                  -5-
                                          II. ANALYSIS

       The appellant contends that the terms “tortured” and “cruelly treated” as used in the third

clause of Code § 40.1-103 are unconstitutionally vague because they are not defined by the

statute. The Commonwealth asserts that the appellant is barred from challenging the

constitutionality of the statute on appeal because he did not raise the issue in a timely fashion in

the circuit court and no evidence establishes good cause to excuse the late challenge.4

       Code § 19.2-266.2 specifically provides that a defendant seeking dismissal of a charge in

a circuit court “on the ground that a statute upon which it was based is unconstitutional shall . . .

rais[e that claim] by motion or objection” made “in writing.” Code § 19.2-266.2(A)-(B)

(emphasis added). The statute further requires that the motion or objection “shall be filed and

notice given to opposing counsel not later than seven days before trial.” Code § 19.2-266.2(B)

(emphasis added); see also Rule 3A:9(b)-(c).

       “These requirements are not superfluous administrative hurdles. [Instead, t]hey ‘serve[]

legitimate state interests in protecting against surprise, harassment, and undue delay.” Bass v.

Commonwealth, 70 Va. App. 522, 534 (2019) (second alteration in original) (quoting Arrington

v. Commonwealth, 53 Va. App. 635, 640 (2009)). Additionally, the statute aids in preserving the

Commonwealth’s right to appeal certain rulings, such as those suppressing evidence or

dismissing a charge on constitutional grounds. The Commonwealth has a right of appeal from

such rulings only prior to trial. See Code § 19.2-398(E). Consequently, if a circuit court grants


       4
          The fact that the Commonwealth did not assert a waiver argument based on Code
§ 19.2-266.2 in the circuit court does not prevent this Court from applying waiver principles on
appeal. See Harris v. Commonwealth, 39 Va. App. 670, 675-76 (2003) (en banc) (applying Rule
3A:9 “good cause” waiver principles, analogous to those in Code § 19.2-266.2, and noting that
the fact that the Commonwealth raised this specific argument for the first time on appeal was not
a bar to its application because additional findings of fact were not required); see also Peters v.
Commonwealth, 72 Va. App. 378, 388-89 (2020) (discussing that right-result-different-reason
doctrine may support affirmance of a circuit court’s ruling as long as additional findings of fact
are not required).
                                                 -6-
such a motion after trial has begun, the Commonwealth no longer has a right to challenge that

ruling on appeal, allowing potentially significant constitutional rulings to go unchecked by an

appellate court. See Upchurch v. Commonwealth, 31 Va. App. 48, 53 (1999). Requiring that

specified motions be made in advance of trial assists in safeguarding this right. Thus, absent the

availability of an exception, “fail[ure] to meet these statutory requirements” for a pre-trial motion

results in a “waive[r of the constitutional challenge] on appeal.” Schmitt v. Commonwealth, 262

Va. 127, 145-46 (2001); see Morrison v. Commonwealth, 37 Va. App. 273, 279 (2002)

(declining to address the defendant’s claim that the statutes under which he was charged were

unconstitutionally vague in part because he did not file a motion to dismiss prior to trial as

required by Code § 19.2-266.2).

       Code § 19.2-266.2 does contain an exception to the pre-trial timing requirement. It

allows the circuit court to “permit the motion[] or objection[] to be raised at a later time” “for

good cause shown and in the interest of justice.” Code § 19.2-266.2(B); see also Rule 3A:9(d)

(referring only to good cause). Whether “good cause” and the “interest of justice” existed under

Code § 19.2-266.2(B) is a question committed to the sound discretion of the circuit court. See

Upchurch, 31 Va. App. at 51-52. In reviewing such a determination on appeal, “[o]nly when

reasonable jurists could not differ can we say an abuse of discretion has occurred.” Grattan v.

Commonwealth, 278 Va. 602, 620 (2009) (quoting Thomas v. Commonwealth, 44 Va. App. 741,

753, adopted upon reh’g en banc, 45 Va. App. 811 (2005)).

       The appellant candidly concedes that “no evidence . . . specifically indicates . . . the trial

court [found] that a late motion challenging the constitutional validity of Code [§] 40.1-103

would be permitted based upon ‘good cause’ and ‘the interest of justice.’” Nevertheless, he

argues that the fact that the circuit court permitted post-trial argument on the constitutionality of




                                                 -7-
the statute’s definitions of “tortured” and “cruelly treated” “implicitly constitute[d] permission”

for the motion “to be heard at a later time.”5

       Under other statutes that provide a good cause exception, Virginia’s appellate courts have

sometimes concluded that a finding of good cause was implicit in the circuit court’s ruling. See

Henderson v. Commonwealth, 285 Va. 318, 326-27 (2013); Harris v. Commonwealth, 258 Va.

576, 582-84 (1999); cf. Stephens v. Commonwealth, 274 Va. 157, 162 (2007) (holding that a

finding of lack of good cause was implicit in the circuit court’s ruling). In at least some of these

contexts, the Supreme Court has held that if a finding of good cause is implicit, the appellate

court will examine the record to determine if it supports an implicit finding of good cause. See

Henderson, 285 Va. at 326-27; Harris, 258 Va. at 582-84.

       We need not decide whether a circuit court’s finding of good cause under Code

§ 19.2-266.2 can be implicit because even if it can be, the record here does not support a finding

of good cause.6 Although good cause is not defined in Code § 19.2-266.2, its meaning has been

developed in case decisions interpreting the statute. For example, good cause for a late-filed


       5
          The appellant did not assert in the circuit court that good cause justified his late motion.
Generally, where a defendant does not allege that good cause excused his failure, he waives the
right to make a late motion. See Epps v. Commonwealth, 293 Va. 403, 410 (2017) (holding
under Rule 3A:9(d) that because the defendant did not object to the indictment until after
sentencing and did not argue that good cause excused his failure to make the motion before trial,
he waived the right to challenge the indictment). Nevertheless, we may assume without deciding
that an issue was not waived in a particular manner if we determine that resolving the issue on a
different basis provides the best and narrowest ground for resolution. See Podracky v.
Commonwealth, 52 Va. App. 130, 134 (2008) (recognizing that “an appellate court may
structure a decision on an ‘assuming but not deciding’ basis” to give effect to best and narrowest
ground principles (quoting Luginbyhl v. Commonwealth, 48 Va. App. 58, 64 (2006) (en banc))).
We apply that principle to our analysis in this case and examine whether the record supports a
finding of good cause.
       6
           We also assume without deciding that the circuit court was at liberty to excuse the
statutory requirement that the motion be made in writing, despite the fact that the “good cause
and . . . interest of justice” provision expressly applies only to the timing of the motion and not to
the requirement that it be in writing. See Code § 19.2-266.2(B). But see Rule 3A:9(b)(3)
(permitting a circuit court to waive the writing requirement for good cause).
                                                  -8-
motion may exist under Code § 19.2-266.2 where a change in the law occurs. See Freeman v.

Commonwealth, 14 Va. App. 126, 128 (1992), overruled in part on other grounds by United

States v. Dixon, 509 U.S. 688, 712 (1993). Good cause for a late motion may also be found

where testimony at trial constitutes a surprise. See Upchurch, 31 Va. App. at 51-52. However, a

lack of diligence or mere inadvertence does not establish good cause. See id. (holding that the

evidence supported a finding of lack of diligence); see also United States v. Forrester, 60 F.3d

52, 59 (2d Cir. 1995) (holding under a similar federal rule requiring “cause” for the late filing of

pre-trial motions that “[i]nadvertence by counsel . . . does not constitute cause” (citing former

Fed. R. Crim. P. 12(f))).

       In this case, the appellant does not assert that good cause justified his late motion.7

Additionally, the fact that a portion of the statute had already been declared unconstitutionally

vague in Carter, 21 Va. App. at 154-55, was information to which he had access between the

time of issuance of the relevant indictment in late 2018 and his trial in mid-2019.8 This

information at least suggested that another portion of the statute might also be vulnerable to

constitutional attack. Further, Code § 19.2-266.2(C) specifically provides that a defendant may

ask the court to order a bill of particulars and any necessary supplementation “[t]o assist the

defense in filing such [pre-trial] motions or objections in a timely manner.” The appellant could



       7
         This Court, in fact, ordered supplemental briefing on the issue, asking the parties to
address whether the circuit court determined “that ‘good cause’ and ‘the interest of justice’
permitted it to consider the post-trial motion” and, if so, “whether the record supports that
conclusion.” Mollenhauer v. Commonwealth, No. 0826-20-2 (Va. Ct. App. Apr. 6, 2021)
(unpublished order) (emphasis added). In response to the latter question, the appellant argued
only that the prosecutor waived the issue. He did not assert any basis in the record purporting to
establish good cause.
       8
          The indictment tracks all of the language in Code § 40.1-103, including the method of
proving a violation of the statute that was held unconstitutionally vague in Carter, 21 Va. App. at
154-55. The appellant raised this issue at trial, and the court convicted the appellant under a
different part of the statute.
                                                 -9-
have asked for a bill of particulars and then lodged his vagueness challenge prior to trial rather

than waiting until after conviction when he made argument on the post-trial motion. Here, the

record simply does not support a finding of good cause to excuse the failure to raise the

constitutional challenge pre-trial.

        Because the record does not support the conclusion that good cause existed for the late

motion, we do not consider whether the appellant met the second prong of the test. The statute’s

two prongs are phrased in the conjunctive, requiring both good cause and the interest of justice.

See Code § 19.2-266.2(B). Since proof of one is lacking, we do not address the other. See

O’Donoghue v. United Cont’l Holdings, Inc., 70 Va. App. 95, 107 n.6 (2019); cf. Pittman v.

Commonwealth, 69 Va. App. 632, 636-37 (2019) (holding that where the evidence proves the

violation of a statute under one of two alternative theories, best and narrowest ground principles

prevent the appellate court from examining the proof related to the other theory).

                                         III. CONCLUSION

        Assuming without deciding that the circuit court implicitly found good cause for the

appellant’s late motion challenging the portion of the statute under which he was convicted as

unconstitutionally vague, the record does not support a finding of good cause sufficient to excuse

the late motion. Consequently, we affirm the appellant’s conviction without considering the

merits of his challenge to the constitutionality of the statute.

                                                                                            Affirmed.




                                                 - 10 -